 

 

Case 1:20-cr-00415-KMW Document 49-1 Filed O7/8/SDsSRapwyof 1
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISRICT OF NEW YORK DATE FILED: _7/ 4/2.

UNITED STATES OF AMERICA,

 

 

 

 

 

 

20 Cr. 415 (KM W

-against-
SAIQUAN ROBINSON, AMEN SED
ORDER
Defendant. :

Kimba Wood District Court:
As set forth in the Defendant’s July 8, 2021, letter it is hereby:

ORDERED that due to inmate Saiquan Robinson's upcoming trial date of
July 12, 2021, he be allowed to wear civilian clothing during his trial to avoid the
risk that the jury's judgment will be tainted and the defendant's right to a

presumption of innocence be compromised

MCC is ORDERED to allow the family of inmate Saiquan Robinson, Federal
Register # 06313-509 to bring civilian clothing to MCC for Mr, Robinson to wear

during trial; specifically- 2 long pants, 2 shirts, asd one pair of shoes or sneakers, and me

je bee,
WHEREAS, the Court and the parties seek to avoid the risk that the

jury's judgment will be tainted and the defendant's right to a presumption of

innocence will be compromised.

- 4 i|21
SO‘ORDERED, NY, NY. ”

 

 

SO ORDERED: as
_» KIMBAM. WOOD ~
US.DJ.. _
[Cocalo We. Wirth say 8,202
HONORABLE KIMBA WOOD

 

District Judge of the SDNY Date
